DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations:   "the first viewing" in line 7; and “the second viewing” in line 9.  There are insufficient antecedent bases for these limitations in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10  of U.S. Patent No. 11,073,743.  Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent. 
U. S. Patent  11,073,743
Instant Claim
1. A lens selector for selecting one of plural camera lenses of a hand held communications device to be deployed and covering at least another one of the plural camera lenses when the lens selector is in an operative position coupled to the hand held communications device, the lens selector comprising: 

a lens cover including an exposure port dimensioned and configured to expose one of the plural camera lenses, and a panel for covering every other one of the plural camera lenses; 

a base dimensioned and configured to be retained on the hand held communications device by partial envelopment thereof, the base including a grip structure configured to surroundably engage the hand held communications device when the lens selector is in the operative position; 

a coupling configured to couple the lens cover to the base in a first viewing position wherein the lens cover exposes a selected one of the plural camera lenses and covers other ones of the plural camera lenses, and is movable to a second viewing position wherein the lens cover exposes another selected one of the plural camera lenses and covers the other ones of the plural camera lenses; and 

a viewing position latch configured to adjustably secure the lens cover in a selected one of the first viewing position and the second viewing position.
1. A lens selector for selecting one of plural camera lenses of a hand held communications device, the lens selector comprising:

a lens cover including an exposure port dimensioned and configured to expose one of the plural camera lenses;

a base dimensioned and configured to be retained on the hand held communications device by partial envelopment thereof;

a coupling configured to couple the lens cover to the base in the first viewing position wherein the lens cover exposes a selected one of the plural camera lenses and is movable to the second viewing position wherein the lens cover exposes another selected one of the plural camera lenses; and

means to adjustably secure the lens cover in a selected one of the first viewing position and the second viewing position.
2. The lens selector of claim 1, wherein the viewing position latch comprises a bendable arm on one of the lens cover and the base, a latch hole on another one of the lens cover and the base, the bendable arm comprises a projection configured to be received within the latch hole in an engaged condition, and to withdraw from the latch hole in a disengaged condition.
2. The lens selector of claim 1, wherein the means to adjustably secure the lens cover in a selected one of the first viewing position and the second viewing position is a viewing position latch which comprises a bendable arm on one of the lens cover and the base, a latch hole on another one of the lens cover and the base, the bendable arm comprises a projection configured to be received within the latch hole in an engaged condition, and to withdraw from the latch hole in a disengaged condition.
3. The lens selector of claim 2, wherein the bendable arm is resiliently biased toward the engaged position.
3. The lens selector of claim 2, wherein the bendable arm is resiliently biased toward the engaged position.
4. The lens selector of claim 2, wherein the bendable arm is on the lens cover.
4. The lens selector of claim 2, wherein the bendable arm is on the lens cover.
5. The lens selector of claim 1, wherein the coupling comprises a slide track for slidably receiving the lens cover such that the lens cover is slidably movable to the first viewing position and to the second viewing position.
5. The lens selector of claim 1, wherein the coupling comprises a slide track for slidably receiving the lens cover such that the lens cover is slidably movable to the first viewing position and to the second viewing position.
6. The lens selector of claim 5, wherein the slide track is on the base, and the lens cover comprises slide track projections configured to be slidably received within the slide track and to constrain the lens cover to slide along the slide track.
6. The lens selector of claim 5, wherein the slide track is on the base, and the lens cover comprises slide track projections configured to be slidably received within the slide track and to constrain the lens cover to slide along the slide track.
7. The lens selector of claim 1, wherein the grip structure engages edges of the handheld communications device.
7. The lens selector of claim 1, wherein the base further comprises a grip structure configured to surroundably engage the hand held communications device when the lens selector is in the operative position, wherein the grip structure engages edges of the handheld communications device.
8. The lens selector of claim 7, wherein the base, when retained on the hand held communications device, leaves at least ninety percent of one side of the hand held communications device uncovered.
8. The lens selector of claim 7, wherein the base, when retained on the hand held communications device, leaves at least ninety percent of one side of the hand held communications device uncovered.
9. The lens selector of claim 1, wherein the lens cover includes a socket located and configured so that the exposure port is centered within the socket, and the socket may be centered with respect to an eyepiece of an optical device.
9. The lens selector of claim 1, wherein the lens cover includes a socket located and configured so that the exposure port is centered within the socket, and the socket may be centered with respect to an eyepiece of an optical device.
10. The lens selector of claim 1, wherein the base and the lens cover comprise a synthetic polymeric constituent material.
10. The lens selector of claim 1, wherein the base and the lens cover comprise a synthetic polymeric constituent material.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF